PER CURIAM.
Section 924.32, Florida Statutes 1961, F.S.A. provides: “ * * * Upon an appeal from the judgment by a defendant who has been sentenced to death the appellate court shall review the evidence to determine if the interests of justice require a new trial, whether the insufficiency of the evidence is a ground of appeal or not.” Florida Appellate Rules 1962 Revision, Rule 6.16, subd. b, 31 F.S.A., contains an identical provision. An examination of the record before us in this appeal from a judgment imposing the sentence of death upon the defendant reveals that only a few pages of the transcript of the proceedings which took place in the trial of this cause are included. We are, therefore, unable on this record to discharge the duties and responsibilities imposed upon us by the laws of this State and required of us by our own rules. Thereupon, it is,
ORDERED that the Clerk of the Circuit Court for Charlotte County be and he is hereby directed to file forthwith in this Court the original or a certified copy of all the proceedings which transpired in the trial of this cause in Charlotte County, Florida, including the instructions to the jury.
It is so ordered.
ROBERTS, C. J., and TERRELL, THOMAS, DREW, THORNAL, O’CON-NELL and CALDWELL, JJ., concur.